Order entered July 25, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00578-CV

                   IN THE INTEREST OF J.A.A., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-05257

                                     ORDER

      Before the Court are appellant’s July 21, 2022 request for an extension of

time to file the clerk’s record and July 13, 2022 request for waiver of reporter’s

record costs. Appellant filed a declaration of indigency in the trial court on April

15, 2022 and the trial court has not ordered appellant to pay costs. Accordingly,

we GRANT the requests. We ORDER Felicia Pitre, Dallas County District Clerk,

and Francheska Duffey, Official Court Reporter for the 330th Judicial District
Court, to file their respective records1 without costs WITHIN THIRTY DAYS of

the date of this order.

        We DIRECT a copy of this order be sent to Ms. Pitre; Ms. Duffey; and, all

parties.

                                                        /s/     ROBERT D. BURNS, III
                                                                CHIEF JUSTICE




1
  Ms. Francheska has filed the reporter’s record of the hearing on appellant’s motion for new trial. The
reporter’s record of the trial remains to be filed.